The Attorney                  General of Texas
                                                June     6,   1980
MARK WHITE
Attorney General


                   Honorable Warren G. Hardirg                      Opinion No. m-193
                   Texss State Treasurer
                   LBJ Build@                                       Re: Distribution    of   interest   in
                   Austin, Texss 787ll                              suspense account.

                   Dear Mr. Harding:

                         You have’requested our opinion regard@ the distribution of interest
                   on funds received by the State for disbursement to counties pursuant to 16
                   U.S.C. section 500. That statute provides, in pertinent part:

                               . . . [Tlwenty-five per centum of all moneys received
                               during any fiscal year from each national forest shall
                               be paid, at the end of such year, by the Secretary of
                               the Treasury to the State or Territory in which such
                               national forest is situated, to be expended as the
                               State or Territorial legislature may prescribe for the
                               benefit of the public schools and public roads of the
                               county or counties in which such national fcrest is
                               situated.. . .

                   The legislature   has prescribed the distribution     of these funds as follows:

                                   Whereas Congress has heretofore        passed a law
                                which provides that thereafter         twenty-five per
                                centurn (25%) of all moneys received during any fiscal
                                year from each national forest shall be paid at the
                                end thereof by the Secretary of the Treasury to the
                                State or Territory in which said forest is situated to
                                be expended as the State cr Territorial Legislature
                                may prescribe for the benefit of the public schools
                                and the public roads of the county cr counties in
                                which the national forest is situated, and whereas the
                                Legislature of the State of Texas has not prascribed
                                any method for prorating said funds, now, therefore,
                                be it enacted that the Commissioners Courts of the
                                counties in Texas in which such national forests are
                                situated are hereby authorized to prorate sIl such
                                funds received and to be received from the Federal
                                Government for timber and all other income derived
                                from such lands as follows:




                                                        p.    625
Honorable Warren G. Harding - Page Two         (Ml+193)




               Fifty per cent (50%) of such money received shall be allocated to
           the school districts in proportion to the area in said districts, and
           fifty per cent (50%) of same to the county for the benefit of the
           public roads in said county. . . .

V.T.C.S. art. 2351b-4. Pursuant to these statutes, the State Treasurer received a check
from the United States Department      of Agriculture, in the amount of $1,415,000, on
October 5, 1979. The funds were disbursed to the various counties as of December 31,
1979.   You ask about the disposition of interest      earned on the money &ring the
approximately three months it was in the custody of the State Treasurer.

      Article 2543d, V.T.C.S., pmvides:

              Section 1. Interest received on account of time deposits of
           moneys in funds and accounts in the charge of the State Treasurer
           shall be allocated as follows:    To each constitutional fund there
           shall be credited the pro rata pcrtion of the interest received due
           to such fund. The remainder of the interest received, with the
           exception of that portion required by other statutes to be credited
           on a pro rata basis to protested tax payments, shall be credited to
           the General Revenue Fund. . . .

In Attorney General Opinion M-468 (19691, this office held that article 2543d is not
applicable to interest on federal funds granted to the State for specific purposes. Such
funds are trust funds, and any income &rived therefrom becomes part of the fund, to be
used only for the purpcees for which the grant was made, and not for the general operation
of State government. See Attorney General Opinion H-1040 (1977).

       The funds about which you inquire are clearly to be expended for a specific purpose,
i.e., “for the benefit of the public schools and public roads of the county or counties in
which [the] national forest is situated.”       16 U.S.C. S 500. Furthermore,      in Trinity
Independent School District v. Walker County, 287 S.W.2d 717, 722 (Tex. Civ. App. -
Galveston 1956, writ rePd n.r.e.1, the court held that the purpose of the federal statute is:

               to create trusts for the benefit      of counties in which national
           forests are located in recognition         of the national interest in
           education and road building.

(Emphasis added). In our opinion, since funds distributed under the authority of 16 U.S.C.
section 500 are trust funds, article 2543d, V.T.C.S., is inapplicable.         As a result,
depository interest earned on such funds should be disbursed to the appropriate counties on
a pro rata basis.




                                          P.   626
Honorable Warren G. Harding - Page Three    (l’lN-lg3)




                                       SUMMARY

               Depository interest earned on federal funds disbursed by the
           State Treasurer to wuious counties under 16 U.S.C. section 500
           should be distributed to the appropriate counties on a pro rata
           basis.




                                           MARK     WHITE
                                           Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
Jim Allison
Jon Bible
Walter Davis
Susan Garrison
Rick Gilpin
Bruce Youngblood




                                            p.   627